Order, Supreme Court, New York County (Milton A. Tingling, J.), entered September 5, 2006, which granted defendants’ motion and cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motions denied, and the complaint reinstated.
Although defendants made a sufficient prima facie showing of entitlement to judgment on the question of “serious injury” (Insurance Law § 5102 [d]), the expert affirmations in response designated a numeric percentage for each plaintiffs loss of range of motion, and an objective basis for comparing those limitations “to the normal function, purpose and use of the affected body organ, member, function or system” (Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]). Plaintiffs’ experts specifically quantified the range-of-motion limits (see Desulme v Stanya, 12 AD3d 557 [2004]) and causally related them to the accident, sufficient to defeat summary dismissal. Concur— Lippman, PJ., Saxe, Buckley and Acosta, JJ.